DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 2-10, the prior art does not disclose or reasonably suggest an optical filter comprising: a first waveguide including a first region extending between a first coupler section and a second coupler section, and a second region extending between the second coupler section and a third coupler section; and a second waveguide including: a first portion extending between the first coupler section and the second coupler section, the first portion including at least two compensation sections that sequentially increase in width; and a second portion extending between the second coupler section and the third coupler section, the second portion including at least two compensation sections that sequentially increase in width.
Re. Claims 11-21, the prior art does not disclose or reasonably suggest a method comprising: fabricating a first waveguide including a first region extending between a first coupler section and a second coupler section, and a second region extending between the second coupler section and a third coupler section; and fabricating a second waveguide including: a first portion extending between the first coupler section and the second coupler section, the first portion including at least two compensation sections that sequentially increase in width; and a second portion extending between the second coupler section and the third coupler section, the second portion including at least two compensation sections that sequentially increase in width.
The most applicable prior art, Mizuno et al (US 8,787,710 B2), cited in the information disclosure statement (IDS) submitted on 9/23/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims. Mizuno et al instead only illustrates a single increase in width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        7/27/22